Title: To Thomas Jefferson from James Sullivan, 20 June 1805
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 20th June 1805
                  
                  I was exceedingly honoured by your condescention in your letter of the 21st. of may. The mail had scarcely gone from Boston with mine of the 14th. of april before I deeply regretted having troubled you with it. I then knew, on a moments reflection, that there was no vacancy, and that it would be ineligible for me to leave this State. The same friendly feelings which dictated your letter will consign that one to the flames.
                  The enemies of the present administration had suggested a report that you were adverse to the person whom the republicans here had agreed on for cheif magistrate. I had met an enemy where I never expected to have found one, assailing my moral character, but after having spent thirty seven years out of sixty from my birth, in public offices I did not expect now to have an attack on that ground, which had ever been sacred before. Trying as this, and other slanders were, I did not loose the balance until the calumny of your having no confidence in me came into circulation; nor then, until it was traced to one who has pretended to be a republican. I am, however, now satisfied on this point.
                  There will never be an end to the malice and falshoods of this wicked combination who assume the appellations of federalists in order to deceive the people. Those of them who hold the higher grade have become ashamed of low abuse in regard to the chief national magistrate. They are now representing him as being in favour of a monarchy; but the people are too wise to listen to them. They want a civil war, but they have no way to introduce it; their praetorian guards are disbanded and the militia will not make war on their own freedom. Their hope from England declines as the misfortunes of that nation are multiplied.
                  Wishing you every felicity that patriotism, public and private virtues can claim I remain with the purest affection and duty your 
                  very humble Servant
                  
                     Ja Sullivan 
                     
                  
               